This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 33,845

 5 JOHN BOX,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 J. Robert Beauvais, P.A.
13 J. Robert Beauvais
14 Ruidoso, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant John Box filed a docketing statement, appealing his convictions for

 2 driving while under the influence (fifth offense), contrary to NMSA 1978, Section 66-

 3 8-102(A), (H) (2010) and failure to give immediate notice of accident, contrary to

 4 NMSA 1978, Section 66-7-206 (1991). [DS 1, 3; RP 21, 33, 46, 107] This Court

 5 issued a calendar notice, proposing to summarily affirm the convictions. Defendant

 6 has filed no memorandum in opposition to our notice of proposed disposition.

 7   {2}   We note that, in June 2014, Defendant filed a motion for appointment of

 8 appellate counsel. [RP 120] The State did not concur because there was no showing

 9 of indigency. [RP 120] A hearing was held that same month, and the district court

10 temporarily appointed the appellate public defender for the purposes of filling out an

11 indigent form because the court found that there was insufficient cause to find

12 Defendant indigent. [RP 137] Although that order was entered nearly a year ago, it

13 does not appear from the record, the docket, or the No. 1 file that the appellate public

14 defender was ever appointed to represent Defendant in his appeal. Accordingly, it

15 appears that Mr. Beauvais is still counsel for Defendant. Thus, as Defendant,

16 represented by private counsel, received our notice of proposed disposition but failed

17 to file a memorandum in response to our notice of proposed disposition, for the

18 reasons stated in our notice of proposed disposition, we affirm Defendant’s

19 convictions.


                                              2
1   {3}   IT IS SO ORDERED.


2                                        ________________________________
3                                        JAMES J. WECHSLER, Judge


4 WE CONCUR:


5 ________________________________
6 MICHAEL D. BUSTAMANTE, Judge


7 ________________________________
8 TIMOTHY L. GARCIA, Judge




                                     3